DETAILED ACTION
Status of Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in reply to the RCE, Remarks and Amendments filed 9/13/2022.
Claims 1, 8, 15 have been amended.
Claims 1-20 have been examined and are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2022, has been entered.
Continuation
This application is a continuation application of U.S. Application No. 15/433,494 filed on February 15, 2017, claiming priority to U.S. Patent Application Serial No. 12/856,307, which was filed on August 13, 2010 and Australian Patent Application No. 2009903802, which was filed on August 13, 2009 See MPEP §201.07.  In accordance with MPEP §609.02 A.2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Applications.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Applications are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A.2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).


Objections
Claim 1 is Objected to due to an informality. The status identifier of Claim 1 lists the claim as “previously presented”. However, Claim 1 includes markings which indicate it has been amended commensurate with the other independent claims (claims 8 and 15). Furthermore, Applicant’s arguments/remarks filed 9/13/2022 also state the following: “… the Applicant has amended claims 1, 8, and 15…”; Therefore, even though the status identifier of claim 1 is listed as “previously presented”, for the purpose of compact prosecution, this claim is interpreted to be amended.
Claim Rejections - 35 USC § 103 (pre-AIA )
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Heilig et al. (U.S. US 2010/0082422 A1; hereinafter, "Heilig") in view of Malhorta et al. (U.S. 2010/0131352 A1; hereinafter, "Malhorta").
Claims 1, 8, 15 (Currently Amended):
Pertaining to claims 1, 8, 15 exemplified in the limitations of claim 1, Heilig teaches the following:
A computerized media trading system for real time advertisement placement, the computerized media trading system comprising: 
a media owner processing system, operating in accordance with software programs for selling a plurality of advertising slots (Heilig, see at least Figs. 1-3, [0006]-[0008], [0021], and [0055]-[0061] e.g. “reservation system 130” where “The method of reserving placements [advertising slots] can include receiving placement inventory data from publishers [media owner], the placement inventory data defining placements that the publishers are offering for reservation through an online reservation system; receiving a placement query from an advertiser, the placement query including targeting criteria that defines target placements for the advertiser, etc…” and “…the advertiser can examine the placements, such as an advertising purchaser reviewing the placements on a web browser, and purchase a reservation according to pricing data specified in reservation data provided by the publishers...”), the media owner processing system to, in accordance with a media trading software program:  
obtain a brief request associated with a brief specification provided by a media buyer processing system (Heilig, see again at least [0006]-[0008] and [0055], e.g.: “…receiving a placement query [brief request] from an advertiser [a media buyer], the placement query including targeting criteria [a brief specification] that defines target placements for the advertiser…”);
generate a booking proposal based on the brief specification (Heilig, see at least [0040] in view of [0055]-[0058] e.g.: “…The placement queries [brief request with brief specification] can be processed by the listing module 140… The reservation system 130 can receive the placement query, for example, through a user interface that is provided to the advertiser 102… In tum, the reservation system 130 can use the targeting criteria [brief specification] to identify [generate] target placements [booking proposal] for the advertiser 102. The target placements are placements that have associated placement inventory data 132 that satisfy the targeting criteria…”);
send the booking proposal to the media buyer processing system (Heilig, see at least [0059], teaching e.g.: “For example, the placements [booking proposals] of Publishers A and B, located at URL1 and URL3 respectively, are identified [sent] to the advertiser [media buyer]…”);
obtain a first booking request associated with a descriptive specification and a first requested advertising slot the first requested advertising slot corresponding to the booking proposal (Heilig, see at least [0022], [0035] and [0060]-[0061], teaching e.g.: “In addition… the advertiser can ‘reserve a placement’ [a booking request] (e.g., advertisement slot) [advertising slot corresponding to the booking proposal] on a publisher's property to present its advertisement for a defined period. The defined period can be, for example, a defined time period, a defined number of impressions, a defined number of conversions, or any other definable period. During the reservation (i.e., defined period) the advertiser's advertisements can be presented in the reserved placement when the web property on which the reserved placement is located is presented on a user device 108…”; per [0060]: “In some implementations, the advertiser can examine the placements [booking proposal], such as an advertising purchaser reviewing the placements on a web browser, and purchase a reservation [booking request] according to pricing data specified in reservation data provided by the publishers… Often a publisher may not offer placements for automatic reservation at the advertisers' option, and may prefer to negotiate directly with the advertisers…”);
apply a first set of booking rules to the first booking request (Heilig, see at least [0064]-[0066], regarding e.g.: “terms and conditions of the Publisher” [booking rules]. Herein, Heilig teaches that the system may either automatically determine whether Advertiser’s request accepts Publisher’s terms and conditions or the system may provide for a negotiated acceptance, where: “…For negotiated acceptance, the reservation system 130 receives the acceptance data and, in turn, provides the acceptance data to the publisher 106. Upon receipt of the acceptance data, the publisher 106 can allocate the accepted placement to the advertiser 102 for the defined reservation period, or can negotiate with the advertiser 106. In some implementations, the publisher 106 can provide confirmation data to the reservation system 130 that confirms [accepts] the reservation and the terms [booking rules] of the transaction…”) 
determine, using one or more metrics associated with the first set of booking rules, whether the first booking request satisfies the first set of booking rules (Heilig, again see again at least [0064]-[0066] e.g.: “…For negotiated acceptance [determining whether first booking request satisfies booking rules], the reservation system 130 receives the acceptance data and, in turn, provides the acceptance data to the publisher 106. Upon receipt of the acceptance data, the publisher 106 can allocate [make a determination regarding satisfaction] the accepted placement to the advertiser 102 for the defined reservation period, or can negotiate [make a determination regarding non-satisfaction] with the advertiser 106. In some implementations, the publisher 106 can provide confirmation data to the reservation system 130 that confirms [accepts] the reservation [booking request] and the terms [satisfied booking rules] of the transaction…”); 
[…]
in response to the determination that the first booking request satisfies the first set of booking rules, send a first response to a media buyer processing system indicating the first booking request has been accepted (Heilig, again see at least [0066] e.g.: “…the reservation system 130 can provide the confirmation [first response] to the advertiser 102 informing the advertiser 102 that the reservation has been confirmed, and can update the placement inventory data 132 of the publisher 106.…”); and 
in response to a second booking request including a second requested advertising slot satisfying a second set of booking rules, create a package based on media owner metrics, the package available to be purchased by a buyer, the package including the first booking request and the second booking request originating from the media buyer processing system (Heilig, see at least Fig. 2C, [0006]-[0008], [0022], and at least Table 2 and [0060]-[0066], e.g.: advertisers may make, per at least [0022], multiple placement queries and reservations of such [first and second booking requests] which include targeting criteria and the reservation system identifies and indexes placement inventory satisfying advertiser criteria and publisher rules [media owner metrics], and provides the advertiser with an interface of available placements [a package available to be purchased by a buyer] available to be reserved and purchase by the advertiser, e.g. Fig. 2C and Table 2, for at least each advertiser query and reservation [booking request]; also note per [0087]: “…the advertiser 102 can modify its reservation order…” 

    PNG
    media_image1.png
    489
    726
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    168
    449
    media_image2.png
    Greyscale


The difference between the limitation in question and the prior art of Heilig is only that Heilig may not explicitly teach that Heilig’s interface, which does show available placements 1 and 2 [package available to be purchased] for at least one placement query and also reservation information which Heilig teaches may be reserved and purchased, are those placements [advertising slots] which are available as the result of Heilig’s advertiser’s first and second placement queries and associated reservations [i.e. include the first booking request and the second booking request]. However, because as shown supra, Heilig does teach an advertiser is allowed to make multiple placement queries and reservations and because the Examiner finds that a second query, which may be more expansive than the first, is a choice that an Advertiser would likely try, e.g. with the motivation of attempting to reaching a larger audience, or spending additionally available budget, etc… the Examiner finds that such a scenario would be obvious to try, because per MPEP 2143(I) (E) choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is “Obvious to try ”, and under at least this scenario, Heilig’s advertiser’s interface would show available placements 1 and 2 [package available to be purchased] which include the first and second placement queries and/or reservations [first and second booking requests] because the second query would inherently incorporate the first. 
Alternatively, the Examiner also finds that because Heilig, e.g. per at least [0087] teaches “advertiser 102 can modify its reservation order”, the Examiner finds that modification of Heilig’s system/method to create an interface showing available placements [package available to be purchased by a buyer], where the available placements [the package] includes the modified order – i.e. the first query and second query and/or reservations [first booking request and the second booking request] originating from the advertiser [media buyer] processing system would be obvious because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.
Although Heilig teaches the above limitations, and Heilig has been shown to teach that an Advertiser and Publisher may negotiate acceptance of “terms of the transaction”, where per [0064]: “…such terms and conditions can include the type of advertisements that can be presented, e.g., image formatting requirements, content restrictions, etc., and limitations on performance and pricing requirements, etc…”, and Heilig per at least [0066], teaches e.g.: “…For negotiated acceptance [determining whether first booking request satisfies booking rules], the reservation system 130 receives the acceptance data and, in turn, provides the acceptance data to the publisher 106. Upon receipt of the acceptance data, the publisher 106 can allocate [make a determination regarding satisfaction] the accepted placement to the advertiser 102 for the defined reservation period, or can negotiate [make a determination regarding non-satisfaction] with the advertiser 106. In some implementations, the publisher 106 can provide confirmation data to the reservation system 130 that that confirms [accepts] the reservation [booking request] and the terms [satisfied booking rules] of the transaction…”, Heilig may not explicitly go into the minutia of all possible necessary steps which may or should be taken during negotiation, such as when the system determines the Advertiser’s reservation [booking request] does not satisfy the Publisher’s terms and conditions [booking rules]. Nonetheless, Heilig in view of Malhorta teaches the following:
in response to the determination that the first booking request does not satisfy the first set of book rules: determine a specified timeframe for retrying the booking request and a number of retries associated with the booking request; and resubmitting the booking request to be processed according to the booking rules for the number of retries over the specified timeframe  (Malhorta, see at least Figs. 6 and 6A, at least [0006]-[0008] teaching: “the revenue generation potential of specific ads, and of specific sources of ads used to fulfill requests, can vary with time… if the latency for fulfilling an ad is too long, then a publisher may miss a revenue opportunity altogether as a consumer moves on. The ad latency increases each time a request for an ad from an ad source is unsuccessful, and an additional request for the ad must then be made. As a result, the typical fill rate of the ad source, that is the probability of getting a useful ad from the ad source, can be a determining factor of the ad latency.”, and per at least [0060] and [0076]-[0077], teaching, e.g.: “…If a usable ad is not returned, then the process loops back to block 65 until an ad is provided for the mobile client. Alternatively, the process can simply retry fetching an ad from the ad source for one or two additional attempts [a number of retries] for example, without first determining whether an ad has been loaded into the silo in the interim… After initiating a process to fetch an ad in block 169, the process waits for return of a usable ad (block 170)…”);
In view of these teachings, the Examiner finds that Malhorta’s technique, i.e. of “retry[ing] fetching an ad from the ad source for one or two additional attempts [a number of retries]” in response to determining a usable ad is not returned is applicable to Heilig’s system/method (e.g. in response to Heilig’s determination that publisher “terms and conditions” are not met) and also finds that Malhorta provides motivation to limit his technique of “retry[ing] fetching an ad from the ad source for one or two additional attempts” to a specified time period, i.e. a time period for which a “latency for fulling and ad” is not “too long” because otherwise, as he notes: “a publisher may miss a revenue opportunity altogether as a consumer moves on” and therefore, the Examiner finds that it would have been obvious to a person of ordinary skill in the art to apply Malhorta’s known technique to Heilig’s system/method under the condition of a specified timeframe (i.e. for which a “latency for fulling and ad” is not “too long”) because Heilig and Malhorta are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious and/or because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved (e.g. “a publisher may miss a revenue opportunity altogether as a consumer moves on” if a time period for which a “latency for fulling and ad is too long”). Id. at 1366, 80 USPQ2d at 1649.

Claims 2, 9, 16: 
Heilig/Malhorta teaches the limitations upon which these claims depend. Furthermore, Heilig teaches the following:
…wherein the media owner processing system communicates in real time with the media buyer processing system (Heilig, see at least Fig. 1 communication via Network 110 e.g. Internet)

Claims 3, 10, 17:
Heilig/Malhorta teach the limitations upon which these claims depend. Furthermore, Heilig teaches the following:
… wherein the first set of booking rules are dynamically updated based on changes to the one or more metrics. (Heilig, see at least [0041] and [0052]-[0053] e.g. “…Targeting rules allow the publishers to present advertisements for the placement based on criteria associated with a page request. For example, a publisher can have a targeting rule that enables the presentation of specific advertisements for traffic originating from California, and the presentation of other advertisements for traffic originating from outside of California. Accordingly, an advertiser that desires to present advertisements to users in California can take advantage of the targeting rule enabled by the publisher…”)

Claims 4, 11, 18:
Heilig/Malhorta teach the limitations upon which these claims depend. Furthermore, Heilig teaches the following:
… wherein the descriptive specification defines at least a date range or budget, or both (Examiner notes, in view of the 35 USC 112 rejection, that the recited “descriptive specification” is non-functional descriptive material because it is not positively recited as part of the “media owner processing system” towards which the claimed invention is wholly directed. Nonetheless, for purpose of compact prosecution, see Heilig at least [0035] “…the advertiser can reserve a placement ( e.g., advertisement slot) on a publisher's property to present its advertisement for a defined period. The defined period can be, for example, a defined time period, a defined number of impressions, a defined number of conversions, or any other definable period.…”);
and upon receipt at a media owner processing system, determining one or more advertising slots that satisfy the descriptive specification. (Heilig, see at least [0060]-[0065] e.g. “…The placement inventory data 132 can include all of the placement inventory data 132 provided by the publisher 106 or be restricted to the placement inventory data 132 that satisfy the advertiser's targeting criteria.…”)

Claims 5, 12, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Heilig in view of Malhorta, further in view of Wilson (US 2010/0153218 A1; hereinafter, “Wilson”)
Claims 5, 12, 19:
Although Heilig/Malhorta teaches the limitations upon which these claims depend, Heilig may not teach the below nuance as recited. However, regarding these features, Heilig in view of Wilson teaches the following:
… wherein a booking priority is associated with the first booking request based on the media buyer processing system or an advertiser associated with the first booking request, and the media owner processing system takes account of the booking priority when processing the first booking request. (Wilson, see at least [0066], teaching e.g.: “…In certain embodiments, once the user has selected inventory to be booked, the user may identify the account or advertiser the booking is associated with. …the system or a user may designate a booking as prospective, reserved, or contracted. In such embodiments, only a contracted booking may consume inventory, although the other types of bookings may be identified as reserved or temporarily unavailable by the system…”)
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Wilson which are applicable to a known base device/method of Heilig to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the techniques of Wilson to the device/method of Heilig because Heilig and Wilson are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 6, 13, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Heilig in view of Malhorta further in view of Ferry (US 2007/0271134 A1; hereinafter, “Ferry”)
Claims 6, 13, 20:
Although Heilig/Malhorta teaches the limitations upon which these claims depend, Malhorta may not teach the below nuance as recited. However, regarding these features, Heilig in view of Ferry teaches the following:
… further including, in response to determining the first booking request does not satisfy the first set of booking rules, determining whether one or more alternative advertising slots are available that satisfy the first set of booking rules and, if one or more alternative advertising slots are available, sending a second response to the media buyer processing system offering one or more of the alternative advertising slots to the media buyer processing system. (Ferry, see at least [0012] and [0071]-[0075], disclosing: “if an ideal time slot is not available, searching a predefined buffer of time around said ideal time slot for a secondary time slot and, … if no secondary time slot is available, searching all available time ranges for a tertiary [alternative] time slot and, if said tertiary time slot is available, booking the current advertising Event in said tertiary [alternative] time slot…”; “availability” is a metric of an advertising provider/media owner’s rules concerning the time slot [ad slot]; a secondary and tertiary time slot are “alternative” time slots; The availability of a second and third time slots, as stipulated by the advertising provider [media owner], is automatically determined; and see also at least [0160]-[0163].)
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Ferry which are applicable to a known base device/method of Heilig to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the techniques of Ferry to the device/method of Heilig because Heilig and Ferry are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Heilig in in view of Malhorta and Ferry further in view of Wagenhals (US 2010/0057612 A1; hereinafter, “Wagenhals”)
Claim 7:
Although Heilig/Malhorta/Ferry teach the limitations upon which these claims depend and Ferry, at least at [0005], teaches that orders may be rejected if they do not meet an Advertising Provider’s [media owner’s] rules (such as availability), and Ferry teaches at [0165], that the Booking agent database, which stores rejected orders in a pool, may be viewed by a user through an interface, Heilig/Ferry may not explicitly teach the details of the below limitation regarding sending a rejection notice. However, Heilig/Ferry in view of Wagenhals teaches the following:
The computerized media trading system of claim 6, wherein, in response to determining that first booking request does not satisfy the first set of booking rules, and no alternative advertising slots are available that satisfy the first set of booking rules, the media trading platform automatically sends a rejection to the media buyer processing system. (Wagenhals, see at least [0069], [0098], and [claim 8], teaching: “…in response to receiving the order, determine whether the order can be filled, if the order can be filled, transmit an order confirmation message to the at least one server, and if the order cannot be filled, transmit an order rejection message to the at least one server, the at least one server being configured to receive order confirmation and rejection messages transmitted by the fulfillment house and in response to receiving an order rejection message, notify the kiosk that transmitted the order that the order cannot be processed”)
It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the teachings of Heilig/Ferry (directed towards rejecting a booking request if cannot be filled because it doesn’t meet an Advertising Provider’s rules, and there are no other immediate alternative ad slots available) with the teachings of Wagenhals (who teaches if the order cannot be filled, transmit an order rejection message) because Heilig, Ferry, and Wagenhals are each concerned with order fulfillment systems and because per MPEP 2143(I) (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Response to Arguments
Applicant amended claims 1, 8, 15 on 9/13/2022. Applicant's arguments (hereinafter “Remarks”) also filed 9/13/2022, have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendments. Note the new 35 USC 103 rejections in view of Heilig and Malhorta teaching applicant’s new and argued features.
Conclusion

The following prior art is made of record although not relied upon as it is considered pertinent to applicant's disclosure:
Islam - US 20080133286 A1- see para 0099 regarding: confirm booking requests, etc…
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

/Michael J Sittner/
Primary Examiner, Art Unit 3622